DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on September 26th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on September 26th, 2022 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 5, with respect to the objection of claim 4 for being substantial duplicate of claim 3, have been fully considered and are persuasive. Therefore, the objection of the claim has been withdrawn. 
Applicant's remarks, see pg. 5, with respect to the rejections of claims 10 and 22 under 35 U.S.C 112 (b), have been fully considered and are persuasive. Therefore, the rejections of the claims have been withdrawn. 
Applicant's arguments, see pgs. 6-7, with respect to the rejections of claims 15, 18 and 21 under 35 U.S.C 102 (a)(1) have been considered but are not persuasive in view of the following. 
Applicant argues that amended claim 5 requires the proactive layer is integral with lens and that a portion of the protective layer is within the gap which is not taught by Koike because the second resin encapsulator 27 is different material and different structure from the third resin encapsulator 28 and the combination of the two layers fails to describe the protective layer is integral with the lens (see Applicant’s argument and pgs. 6-7). The Examiner respectfully disagree because claim 5 only requires the protective layer being integral with the lens, but does not require the protective layer to be any specific material or structure. Therefore, the combination of the second resin encapsulator 27 and the third resin encapsulator 28 are being considered as the protective layer which having the third resin encapsulator 28 attached to lens 29 for reciting the amended limitation of claim 15. 
Applicant's remarks, see pg. 7-8, with respect to the rejections of claims 1, 6, 9, and 10-11 under 35 U.S.C 103 (b), have been fully considered and are persuasive. Therefore, the rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (Patent No.: US 6,345,903 B1), hereinafter as Koike.

    PNG
    media_image1.png
    473
    786
    media_image1.png
    Greyscale

Regarding claim 15, Koike discloses a light emitting diode (LED) package in Figs. 2-3, comprising: a submount (substrate 12) comprising a first side (top surface), a second side (bottom surface) that is opposite the first side, and a plurality of submount  edges (sidewalls of substrate 12) that are between the first side and the second side (see Fig 2, column 4 and lines 53-65); a first contact pad (combination of cathode electrode 13 and electrode portion 20) and a second contact pad (anode electrode 14) on the first side of the submount, wherein a gap (space between electrode portion 20 and anode electrode 14) is formed between the first contact pad and the second contact pad (see Figs. 2-3, column 4, lines 57-65 and column 5, lines 7-21); an LED (LED 15) mounted on at least one of the first contact pad and the second contact pad (see Fig. 2, column 5 and lines 8-21); a lens (lens portion 29) on the first side of the submount and over the LED (see Fig. 2, column 6 and lines 33-54); and a protective layer (combination of second resin encapsulator 27 and third resin encapsulator 28) that is integral with lens (third resin encapsulator 28 attached and integral to lens portion 29), wherein the protective layer extends from the lens to the plurality of submount edges (third resin encapsulator 28 extends from the lens portion 29 and second resin encapsulator 27 contacting the edges of substrate 12), wherein a portion of the protective layer is within the gap (portion of resin encapsulator 27 filling and cover the space between electrode portion 20 and anode electrode 14) (see Figs. 2-3, column 6 and lines 1-32).
 Regarding claim 18, Koike discloses the LED package of claim 15, wherein the protective layer is arranged on at least a portion of the first contact pad and the second contact pad (see Fig. 2).
Regarding claim 21, Koike discloses the LED package of claim 15, wherein the lens comprises a molded lens (lens portion 29 is molded) over the LED and the submount (see Fig. 9, column 7 and lines 55-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Patent No.: US 6,345,903 B1), hereinafter as Koike as applied to claim 15 above. 
Regarding claim 16, Koike discloses the LED package of claim 15, but fails to disclose wherein the first contact pad and the second contact pad cover at least 70% of the first side of the submount.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the first contact pad and the second contact pad cover at least 70% of the first side of the submount because having the first contact pad and the second contact pad covering at least 70% of the top surface of the submount would improve thermal dissipation within the LED package. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233   
Regarding claim 17, Koike discloses the LED package of claim 15, but fails to disclose wherein the first contact pad and the second contact pad cover at least 75% of the first side of the submount.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the first contact pad and the second contact pad cover at least 75% of the first side of the submount because having the first contact pad and the second contact pad covering at least 75% of the top surface of the submount would improve thermal dissipation within the LED package. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233    
Regarding claim 19, Koike discloses the LED package of claim 15, but fails to disclose wherein a dimension of the first side of the submount is less than or equal to 3.5 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have herein a dimension of the first side of the submount is less than or equal to 3.5 mm because having a certain thickness would be required for manufacturing parameter to optimize the LED package’s performance. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233    
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Patent No.: US 6,345,903 B1), hereinafter as Koike as applied to claim 15 above, and further in view of Nawashiro (Pub. No.: US 2004/0170018 A1).
Regarding claim 20, Koike discloses the LED package of claim 15, but fails to disclose wherein the submount comprises one or more of aluminum oxide, aluminum nitride, polyimide, and polyphthalamide.
Nawashiro discloses a Led package comprising a submount comprises polyimide (see [0038]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the submount of Koike from the same polyimide material of the submount of the LED package of Nawashiro because Nawashiro discloses polyimide material can be used to substitute for glass epoxy for making excellent substrate for LED packaging.    
Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Patent No.: US 6,345,903 B1), hereinafter as Koike as applied to claim 21 above, and further in view of Basin et al. (Pub. No.: US 2006/0105485 A1), hereinafter as Basin.
Regarding claim 22, Koike discloses the LED package of claim 21, but fails to disclose wherein the lens comprises silicone with a Shore durometer of at least A70.
Basin discloses an LED package in Fig. 24 comprising a lens (inter lens 124/outer lens 128) comprising silicone with a shore hardness of at least A70 (see [0070] and [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the silicone material of Basin for forming the lens of the LED package of Koike because having the modified structure would improve the LED package for better durability and resistance to particles.  

Allowable Subject Matter
Claims 1 and 3-14 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance: the prior art made of record does not teach or fairly suggest the following: the mounting orientation comprises an orientation for at least one of positive and negative electrical connections for the LED package as recited in claim 1. Claims 3-14 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818